Scott, J.
The indictment charges the offence to have been-committed in Floyd county; and it appears by the record, that, on the trial, the Court admitted evidence of an imprisonment in the county of Clark. We are not informed whether or not this was the only evidence offered on the trial. If it was, the indictment could not he supported. If there was evidence of an of-fence in the county of Floyd, the additional evidence of a similar offence in the county of Clark, was calculated to make an impression on the minds of the jurors unfavourable to the accused. Such evidence haying been admitted by the Court, after having been objected toby the counsel for the defendants, affords a presumption that it had its influence in settling the amount of the fine (1).

Per Curiam.

The judgment is reversed, and the proceedings, subsequent to the issue are set aside (2). Cause remanded for-further proceedings.

 In criminal cases, the jury that find the verdict determine the amount of the fine, &c.; except where it is otherwise directed, or where the same is fixed by law. If the defendant plead guilty, the Court assess the fine, &c. Ind. Stat. 1817, p. 96; — 1823, p. 150.


 The state is not liable for costs. The United States never pay costs in ansy suit. United State v. Barker, 2 Wheat. 395.